Citation Nr: 0807198	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to service-
connected total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 1973 to December 1973, and active duty for special 
work from July 1991 to April 1992; and served on active duty 
from January 1993 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision that denied 
service connection for degenerative joint disease of the left 
knee.  The veteran timely appealed.

In December 2007, the veteran testified during a video 
conference hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In December 2007, the veteran testified that she underwent a 
total left knee replacement in August 2006.  The surgery was 
performed by Jay Lipke, M.D., of Orthoarkansas, P.A., in 
Little Rock, Arkansas.  The claims folder does not contain 
any treatment records of Dr. Lipke since April 2004.

VA is required to request these records, and the RO or AMC 
should specifically seek the veteran's authorization for 
release of medical records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

The veteran contends that service connection for degenerative 
joint disease of the left knee is warranted on the basis that 
her left knee disability is proximately due to or a result of 
her service-connected total right knee arthroplasty.  Service 
connection has been in effect for residuals of a right knee 
injury since April 1993.

The veteran has testified that favoring her right knee over 
the years has been the proximate cause of, or has aggravated 
her left knee condition.  Records reflect severe degenerative 
joint disease of the left knee since 2004.

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Although a VA examiner in January 2006 has opined that the 
veteran's weight and age were factors related to the 
degenerative joint disease of the left knee, and that the 
veteran's diagnosed rheumatoid arthritis was not related to 
the service-connected total right knee arthroplasty, the 
Board notes that the veteran's claims file was not available 
to the recent examiner.  

Under these circumstances, the Board finds that another 
examination is needed to determine whether it is at least as 
likely as not that the veteran's degenerative joint disease 
of the left knee either had its onset during service or is 
related to his active service, or is related to a service-
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
degenerative joint disease of the left 
knee since May 2004, including records of 
Dr. Lipke for a total left knee 
replacement in August 2006.  After 
securing the necessary release(s), obtain 
these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of degenerative joint disease 
of the left knee, and to determine 
whether it is at least as likely as not 
that any such disability either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service; or whether it is at least 
as likely as not that the veteran's 
service-connected total right knee 
arthroplasty caused or increased the 
veteran's degenerative joint disease of 
the left knee.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
claims file.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



